Citation Nr: 0514163	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel wound to the right foot (degenerative joint disease 
with pain), currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision that, in part, 
granted a 10 percent evaluation for residuals of a shrapnel 
wound of the right foot.

This issue also comes before the Board from an August 2003 
rating decision that granted a 50 percent rating decision for 
PTSD.  

In November 2003, the Board remanded the issue of entitlement 
to an increased rating for shrapnel wound of the right foot 
to the RO for further development.  The issue of entitlement 
to an increased rating for PTSD was not before the Board at 
that time, having previously been withdrawn from appellate 
review prior to the August 2003 rating decision.

In December 2004 the veteran testified on both issues before 
the undersigned Veterans Law Judge at a hearing held at the 
RO.  

The Board notes that the veteran has raised a claim for 
entitlement to service connection for residuals of cold 
injury to his feet.  This matter is referred to the RO for 
further consideration.  

The issue of entitlement to an increased rating for residuals 
of a shrapnel wound of the right foot is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation, and Global 
Assessment of Functioning (GAF) scores ranging from 47 to 55, 
but generally around 50.

2.  The veteran is 76 years old and last worked in 1993.

3.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met, but no more. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9411 (2004).

2.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher 
evaluation for his PTSD as his symptoms cause problems with 
interpersonal relationships, anxiety, depression, nightmares, 
and sleep problems.   

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3 (2004).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

The RO granted service connection for PTSD in April 2002 and 
assigned a 10 percent evaluation.  The evaluation was 
increased to 30 percent by a January 2003 rating decision.  
The veteran filed his claim for an increased rating in June 
2003 and the evaluation was increased to 50 percent by the 
August 2003 RO rating decision on appeal.

The veteran's employment history shows that he had worked at 
a steel company for 35 years and then as a part time deputy 
sheriff from 1982 to 1993.   

PTSD was first diagnosed in a November 2001 VA examination 
which reported symptoms such as recurrent intrusive memories 
of combat, nightmares about once a week, avoidance of 
conversations, activities, thoughts and other reminders of 
his trauma.  He was noted to have problems getting close to 
others and was fairly isolated.  He reported a diminished 
interest in significant activities and endorsed irritability, 
jittery feelings and exaggerated startle response to loud 
noises.  He avoided crowds and reported difficulty falling 
and staying asleep at least 3 nights a week.  Following 
examination and testing, he was diagnosed with PTSD, chronic, 
mild (pending confirmation of stressors.)  His GAF was 65.

Records submitted in conjunction with his claim include 
records of PTSD treatment at the VA showing that he was seen 
in group and individual therapy for PTSD symptoms.  In May 
2002 he was noted to have a slightly dysphoric mood, with 
appropriate affect and he discussed a recent unexpected 
hospitalization of his wife.  His thoughts were organized and 
goal directed and speech was coherent and relevant.  He was 
assessed with PTSD and his GAF score was 48.  In June 2002 he 
reported feeling more depressed and anxious and endorsed 
increasing PTSD symptoms such as increased arousal, sleep 
problems and reexperiencing symptoms.  He attributed the 
increased symptoms to his wife's serious medical condition.  
He was assessed with chronic PTSD and major depression, 
recurrent, mild to moderate.  A group treatment record dated 
in June 2002 gave a GAF score of 47 and primarily focused on 
his grief with his wife's prognosis.  In August 2002, the 
veteran's mood was depressed and he was grieving his wife's 
recent death.  His GAF continued to be at 47 and continued to 
remain at that score up through September 2002.  In October 
2002 he continued to exhibit a mood and effect that was 
dysthymic, with mood and affect congruent with each other.  
His speech was relevant and thoughts were organized and goal 
directed.  He was assessed with PTSD, and his GAF was 50.  In 
November and December 2002 his GAF scores climbed to 55.  In 
December 2002, his mood was noted to be good and his affect 
was congruent.  He was dressed and groomed appropriately.  

In January 2003, he was noted to again be in a dysthymic 
mood, with affect that was appropriate and slightly anxious.  
His participation in group discussion was noted to be less 
than usual and he was asked after group if he could be seen 
for individual therapy for help with his ongoing anxiety 
symptoms.  His GAF score was 50.  He continued to exhibit a 
dysthymic mood with affect that was mood congruent and a GAF 
of 50 consistently shown in records from February 2003 
through early May 2003.  From May through September 2003, he 
continued to show a dysthymic mood and congruent affect but 
his GAF fluctuated between 50 and 55.  He continued to grieve 
his wife's death, which had occurred in August 2002.  A June 
2003 record noted complaints of depression, loneliness, 
decreased pleasure in all activities, lack of motivation, 
sleep difficulties, hopelessness and passive thoughts of 
death.  He reported some passive suicide thoughts.  His 
diagnoses continued to be chronic PTSD and Major Depressive 
Disorder, moderate to severe.  

The report of an August 2003 VA examination revealed the 
history of the veteran having been wounded in combat in 
Korea.  He was 75 years old at the time of this exam.  He was 
noted to be currently being treated by a psychiatrist and a 
psychologist.  The medical history included a history of 
being diagnosed with PTSD in November 2001 and having had 
daily intrusive memories of his combat and nightmares once a 
week at that time.  He was noted to be involved in a few 
regular household difficulties and manage his household at 
the time.  He was noted to have been attending the Korean War 
Stress Recovery Group at the VA and it was noted that 
individual psychotherapy records revealed that the veteran 
was experiencing feelings of depression, loneliness, 
decreased pleasure in almost all activities, lack of 
motivation, sleep difficulties, hopelessness and passive 
thoughts of death.  He was noted to have had treatment for 
symptoms of increased depression and anxiety secondary to his 
wife's death in August 2002.  He was noted to be on 
continuous medication for his symptoms since his wife's 
death.  

Occupationally, the veteran was noted to have retired in 1993 
and has continued to live in his house and manage his 
household tasks since his wife's death.  He had some help 
from his adult children who live nearby.  He could drive and 
reported no accidents, but did report feeling very irritable 
and angry at other drivers.  He typically spent his time 
working on his garden, doing household work, caring for his 
dog or sitting on his porch.  He reported a substantial 
decline in social activities due to the deaths of many 
friends and a lack of motivation to develop new 
relationships.  He did attend dinner outings with the 
American Legion once a week, but did not stay long and did 
not derive pleasure from the events.  He reported that he 
tried to engage in as many activities as he could, but could 
typically only ease his mind from thoughts about the war for 
about an hour at a time. 

Subjective complaints included symptoms consistent with a 
chronic PTSD diagnosis.  He experienced distressing intrusive 
thoughts and memories of his combat that never go away.  He 
reported emotionally distressing nightmares of combat three 
times a week.  The nightmares happened more frequently when 
he was exposed to images of war on TV.  He reported that 
participation in the stress recovery group often lead to 
increased distress through hearing other veterans discuss 
their combat experiences.  He hoped that his continued 
attendance with the group and working through the negative 
emotions would make the triggers less salient.  He noted that 
sounds associated with rainy spring and summer conditions 
reminded him of the frequent rain he experienced in Korea.  
He described episodes of panic about twice a week when 
exposed to reminders of combat.  He practiced avoidance of 
distressing reminders when possible.  He avoided media 
coverage of war and violent events.  He reported a strong 
sense of detachment and estrangement from others, stating 
that he would rather be alone, especially if it was raining.  
His description of social activities supported this claim.  
He described feeling emotionally numb at times.  He also 
experienced disrupted sleep on a nightly basis, waking 
regularly between 2:30 and 5:00 am.  He has felt and other 
family members noticed increased irritability over the past 
several months.  He described irritability at daily minor 
hassles such as driving.  Although he has felt urges to 
"strike out" he denied acting on these urges.  He also 
described feeling "on edge" with poor concentration and a 
tendency to be internally preoccupied.

The veteran also endorsed symptoms of depression including 
decreased mood, anhedonia and mild hopelessness.  He denied 
active suicidal or homicidal ideation, intention or plan but 
acknowledged fleeting passive thoughts of death and often 
wondered why he is alive.  His appetite was stable, although 
doctors were investigating a recent loss of weight.  His 
energy level fluctuated but was generally low.  There was no 
evidence of obsessive thoughts or compulsive behaviors.  He 
denied experiencing auditory or visual hallucinations or 
other symptoms of psychosis.  He reported drinking an 
occasional glass of wine and denied any heavier use due to 
being warned about the interaction of alcohol with his 
medications.  

Mental status examination revealed him to be appropriately 
dressed in clean casual clothing and neatly groomed.  His 
psychomotor activity was accelerated, he nearly constantly 
wrung his hands during the interview.  He maintained very 
poor eye contact.  He was alert and oriented.  Remote memory 
for personal information was fully intact.  Although he noted 
mild forgetfulness such as misplacing objects or forgetting 
to lock the door, there was no evidence of cognitive decline.  
Overall demeanor was pleasant and cooperative.  He was calm 
and in good behavioral control.  His mood was moderately 
anxious and depressed with anxious, irritable and sometimes 
tearful affect.  Affect was not reactive to the discussion of 
pleasant topics.  His speech was soft, but rapid and at times 
difficult to comprehend.  However there were no obvious 
language impairments.  His thoughts were logical, coherent 
and goal directed.  There was no evidence of psychosis, 
including auditory or visual hallucinations or delusional 
thought content.  Judgment and insight appeared adequate.  
The diagnostic impression was PTSD, chronic moderate and 
major depressive disorder, recurrent, moderate (by history).  
His current GAF was 48 for PTSD alone and 45 for both 
diagnoses.  

The examiner concluded that the veteran continued to suffer 
symptoms of PTSD, which appear to have increased from mild to 
moderate severity since the prior examination.  He was also 
experiencing moderate symptoms of depression secondary to  
both bereavement and an exacerbation of PTSD.  Despite 
regular medical follow up and compliance with medication, the 
veteran's symptoms appeared to have increased in intensity 
and have begun to negatively affect his ability to develop 
and maintain social relationships.  Although he was able to 
engage in routine activities such as self care, it was 
believed that the severity of his PTSD symptoms would render 
him unemployable at this time.   

In September 2003, he was said to overall be doing well, but 
continued to have some subsyndromal symptoms of depression 
(emotional, cognitive and neurovegetative symptoms) but no 
symptoms of major depression.  He continued to have anxiety 
disorder symptoms such as reexperiencing symptoms, increased 
arousal that continued to be present and he continued to have 
occasional panic symptoms mainly with the context of his 
PTSD.  The assessment continued to be chronic PTSD, and major 
depressive disorder, recurrent and mild.  His GAF score was 
57.  Records from the end of September 2003 through December 
2003 revealed ongoing dysthymic symptoms and constricted mood 
and a GAF that remained at 55 until mid December, when it 
dropped to 50.

Records from 2004 reflect continued symptoms of depressed 
mood and constricted affect, and in January 2004 the veteran 
discussed his sadness over the holidays without his wife.  
Discussions focused around his feelings of loneliness and 
depression and he was amenable to feedback from others about 
increasing his activity and feeling connected to others after 
death of a spouse.  His GAF score stayed at 50 between 
January 2004 and May 2004, when it fluctuated to 55.  A June 
2004 record revealed that his mood remained dysthymic with 
affect that was generally mood congruent, but with some 
situational brightening.  His GAF score remained at 55 
through July 2004.  

A February 2004 letter from one of the veteran's treating VA 
physicians stated that the veteran was receiving 
pharmacotherapy and psychotherapy for diagnosed disorders 
including PTSD, chronic, and major depressive disorder, 
recurrent.  The physician opined that given the severity of 
his symptoms at this time, he would have difficulty 
sustaining gainful employment.  

At all times during his treatment, his grooming and hygiene 
were noted to be good and he did not exhibit any impairment 
in judgment or of a formal thought disorder or psychosis.  

The veteran testified at his December 2004 Travel Board 
hearing that he continued with treatment such as therapy at 
the VA medical center at least once a week for PTSD and also 
took medication for his symptoms.  He testified that his war 
experiences were always on his mind and described a general 
inability to relax.  He indicated that he dreams a lot about 
Korea.  He testified that he last worked in 1993 and that his 
symptoms made him very jittery at work.  He testified that he 
disliked being around people and preferred to be alone.  He 
testified that he is most comfortable sitting alone in his 
basement.  He testified that his grown children visited him 
on a regular basis about every two weeks.  He testified that 
he sometimes thought of suicide but denied any real plans or 
attempts.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2004).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003). GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. 

VA medical records reveal continuing treatment for PTSD 
symptoms with ongoing depression and anxiety symptoms 
reported.  His GAF scores have tended to fluctuate between 50 
and 55 over the years of treatment.  The August 2003 VA 
examination revealed continued problems with depression, 
loneliness, decreased pleasure in activities, sleep troubles 
and passive suicidal thoughts.  His GAF score attributable to 
PTSD was reported at 48 in the August 2003 VA examination.  
He is shown to be socially withdrawn, as demonstrated in his 
December 2004 hearing testimony in which he said he generally 
spent time alone in his basement and generally did not 
interact with anyone from outside of his family.  

Given this evidence, the Board finds that the degree of 
social and occupational impairment caused by the veteran's 
PTSD symptoms clearly meets the criteria for a 70 percent 
rating.

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating. The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene. Therefore, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 100 percent 
schedular evaluation. Diagnostic Code 9411. 38 C.F.R. § 4.7 
(2004).

TDIU

The veteran's representative appears to have raised a claim 
for entitlement to a total disability rating on the basis of 
individual unemployability due to service connected 
disabilities (TDIU) in an August 2004 letter.  Although a 
claim of entitlement to a total disability rating on the 
basis of individual unemployability due to service connected 
disabilities (TDIU) has not been formally adjudicated, the 
Board has determined that such a claim may be inferred from 
the record in this case.  In Roberson v. Principi, 251 F.3d 
1378 (2001) the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) discussed what is required 
to establish an informal claim for TDIU.  In substance, the 
Federal Circuit held that, where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must then consider whether the veteran is 
entitled to TDIU. Accordingly based on the facts of this 
case, the Board finds that a claim of entitlement to TDIU can 
reasonably be inferred.  Therefore, the Board has 
jurisdiction over this issue.  Although issue has not been 
adjudicated by the RO, it is not prejudicial to the veteran 
if the Board adjudicates a TDIU claim, in light of the 
favorable outcome of this matter.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340. In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he is 76 years old and last worked full 
time in 1993.  Evidence of record reflected occupational 
experience of steady employment until approximately 1993, 
with total unemployment around 1993.

Given the August 2003 VA examination findings that he was 
unable to work due to his PTSD symptoms, and the February 
2004 letter from his treating physician that continues to 
indicate that he is unemployable due to PTSD, and the 
severity of the veteran's service-connected PTSD, the Board 
resolves reasonable doubt in the veteran's favor on this 
issue.  The Board concludes that the preponderance of the 
evidence supports the claim for a total disability rating 
based on individual unemployability due to service-connected 
PTSD.  Accordingly, entitlement to a total disability 
evaluation based on individual unemployability is granted.

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of these issues which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. 




ORDER

Entitlement to a schedular evaluation of 70 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran contends that he is entitled to an increased 
rating for his residuals of shell fragment wound to his left 
feet.  Since his most recent examination of November 2001, he 
has complained of increasing symptomatology.  In his December 
2004 hearing, he testified as to having such difficulty 
walking due to his shrapnel wound, that he believed he should 
use a cane.  He testified that he limps because of his foot, 
which hurts all the time.  He testified that his private 
physician prescribed inserts for his feet and submitted a 
letter from this physician dated in February 2004, which 
appears to describe increased foot symptomatology since the 
most recent examination of November 2001.  

The Board notes that the residuals of the shell fragment 
wound on his feet had been evaluated under Diagnostic Code 
7804 for tender and painful scar, prior to the change in the 
skin disorders criteria.  Effective August 30, 2002, 
38 C.F.R. § 4.118, the criteria for evaluating skin disorders 
was amended since the most recent VA examination.  Thus 
consideration of the revised skin disorders criteria in 
adjudicating this claim is warranted.  

In light of the veteran's complaints of both orthopedic 
problems, and the history of the shell fragment wound having 
been evaluated under the criteria for scars, the RO should 
also consider whether a separate evaluation under the 
criteria for scars in addition to the orthopedic foot 
complaints is warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994). (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability. 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC should request the 
medical records from the veteran's 
private physician Dr. Burke of 3578 
Brodhead Road in Monaca, PA 15061.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained the VBA AMC should notify 
veteran of such and described the efforts 
used in requesting these records.  

2.  After the completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
the veteran's right foot disorder(s).  
The claims file, copies of the previous 
and the revised Diagnostic Code 7804, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a) The examiner should address the 
severity of the veteran's service 
connected right foot shell fragment wound 
residuals by recording the range of 
motion in the veteran's right foot 
observed on clinical evaluation and 
should assess whether the right foot 
exhibits any disability to include 
limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the veteran's 
right foot disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The examiner should opine 
whether the residuals of shell fragment 
wound result in at least a moderately 
severe foot disability.  

(b)  The examiner should address whether 
the veteran's right foot shrapnel wound 
residuals includes a superficial scar 
that is tender and painful on 
examination.  The examiner should also 
describe the area covered by the scar, 
measured in square centimeters.  

The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include discussion as to whether a 
separate evaluation for scar under either 
the old or new 38 C.F.R. § 3.118 
Diagnostic Code 7804 is appropriate.  An 
appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


